AO 245B (Rev. 02/08/2019) Jud ment in a Criminal Pe   Case (Modified
                                                                                                                                          Page I of I


                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                     V.                                           (For Offenses Committed On or After November I, 1987)


                 Fredy Alberto Lopez-Martinez                                     Case Number: 2:19-mj-10719

                                                                                  Jo Anne Tyrell
                                                                                  Defendant's Attorney


REGISTRATION NO. 19165508

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ----------------------------
 •   was found guilty to count( s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                Count Number(s)
8: 1325(a)(2)                     Eluding Examination and Inspection (Misdemeanor)                                 1

 D The defendant has been found not guilty on count( s)
                                 -------------------
•    Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                             ti         ~{)
                              •     TIME SERVED                              V{:F:·_,._ _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, September 18, 2019
                                                                           ate of Imposition of Sentence
                                          /FILED
Received,_··'-----'---'----+--r------dEP              1 8 2019
             DUSM                                                          0 ORABLE RUTH B ~     EZ MONTENEGRO
                                                                           NITED STATES MAGISTRATE JUDGE
                                      CLt_Hr- US D!STF1,CT ,~OURT
                                  SOUTHt:HN ~1!STRI      - C.A.L•FORNIA
                                  l1V                           DEPUTY


Clerk's Office Copy                                                                                                          2:19-mj-10719
